Citation Nr: 1628175	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-47 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1985.  The Veteran had service in the Republic of Vietnam, and was awarded the Vietnam Service Medal with one Silver Service Star and one Bronze Service Star, as well as the Vietnam Cross of Gallantry with Palm.

This case comes before the Board of Veterans' Appeals (the Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board remanded the Veteran's claim in October 2014 for further development.  However, additional development is still required.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an October 2014 remand, the Board directed the AOJ to obtain all VA treatment records from August 2013 to present, obtain outstanding records from Moncrief Army Hospital, request the Veteran to identify and authorize the release of any private medical records, and to afford the Veteran a VA examination to determine whether his hypertension was caused or chronically aggravated by his service-connected diabetes mellitus.

Upon remand, the AOJ sent a letter to the Veteran requesting that he authorize the release of any private medical records, though no response was received.  

An undated computer printout indicates that the Veteran failed to report for the hypertension examination scheduled for February 4, 2015.  Although neither the Veteran nor his representative has asserted that the Veteran had good cause for his failure to appear, the record contains no indication the Veteran was sent notice of the scheduled examination.   

Nevertheless, records requested from Moncrief Army Hospital were associated with the claims file on March 3, 2015, nearly a month after the scheduled examination, and thus would have been unavailable for review by the examiner.  Further, the records from Moncrief Army Hospital added to the record in February 2016 suggest the Veteran's service-connected diabetes mellitus may have changed in nature, possibly to such a degree as to warrant additional medical clarification.  Specifically, a January 8, 2016 note indicates the Veteran had a diagnosis of type 2 diabetes mellitus with other diabetic kidney complications.

As the previous examination request focused on whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus, the Board finds it appropriate to afford the Veteran another opportunity to attend a VA examination for his hypertension.  

The Board emphasizes that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. § 3.655 (2015); see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  The consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

With respect to the hypertension examination, the Institute of Medicine's 2006 report, as well as subsequent reports in 2010 and 2012, confirms that there is "limited or suggestive evidence of an association between exposure to [Agent Orange] and hypertension..."  See VETERANS AND AGENT ORANGE: UPDATE 2006, INSTITUTE OF MEDICINE 557-60 (2007); VETERANS AND AGENT ORANGE: UPDATE 2010, INSTITUTE OF MEDICINE 694(2011), VETERANS AND AGENT ORANGE: UPDATE 2012, INSTITUTE OF MEDICINE 862-63 (2014).  To date no VA examiner has commented on whether the Veteran's hypertension may be related to his exposure to Agent Orange during service.  The examiner should address these findings, and provide an opinion as to whether, based on the Veteran's presumed exposure to Agent Orange during service, it is at least as likely as not that his exposure caused or resulted in his currently diagnosed hypertension.

Lastly, the Board notes that the February 2010 VA Agent Orange Examination and July 2013 VA Hypertension Examination indicate that the Veteran was first diagnosed with hypertension in the 1980s; the February 2010 examination report specifically notes that hypertension was diagnosed in 1986.  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The earliest medical records on file date to 1988 and do not relate to hypertension.  On remand, the AOJ should request the Veteran's assistance in locating the initial source of his hypertension diagnosis and treatment following his separation from service, and if any sources of treatment are identified by the Veteran, attempt to obtain such records.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request his assistance in determining whether he received treatment for hypertension within one year of his separation from military service, and if so, the source of such treatment.  

2.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's treatment for hypertension.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

3.  Obtain any outstanding or updated records from the Moncrief Army hospital, to include records from August 2012 to present.  If any records sought are unavailable, the reason for their unavailability must be noted for the record and the Veteran must be so informed.

4.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claim.

5.  After the above development has been completed and any requested records have been associated with the claims file, schedule the Veteran for a VA examination by an appropriate medical doctor to determine the nature, extent and etiology of his hypertension disability.  Based on the examination of the Veteran and review of the record, the examiner should provide a response to the following:

a)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is related to his presumed exposure to herbicides in the Republic of Vietnam.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  Likewise, the mere fact that a presumption has not been established for hypertension is not dispositive of the issue of nexus.  Consideration must still be given to the exposure, and to the NAS study indicating that there is "limited or suggestive evidence of an association between hypertension and [Agent Orange]."

b)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is caused by service-connected diabetes mellitus.

c)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is aggravated by his service-connected diabetes mellitus.  Note that aggravation means that the non-service-connected disability underwent a chronic worsening beyond its natural progression due to the service-connected disability.

If aggravation is found, the clinician should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the service-connected diabetes mellitus.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  The Veteran is hereby notified of his responsibility to report for his scheduled examination and to cooperate in the development of his claim, and that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.

In the event that the Veteran does not attend the scheduled examination, VA must document in the claims file all attempts to schedule the Veteran for the examination, including that notice scheduling the examination was sent to his last known address and whether any notice was returned as undeliverable.

7.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




